Citation Nr: 1702050	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for frostbite residuals, bilateral hands.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for frostbite residuals, bilateral feet.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for frostbite residuals, bilateral ears.

4.  Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2014, the Veteran requested a videoconference Board hearing.  Subsequently, however, in May 2015, the Veteran withdrew his request for a Board hearing in writing.  Therefore, these matters are ready for decision.

With regard to the Veteran's applications to reopen his claims for service connection for frostbite residuals of the hands, feet, and ears, regardless of the decision of the RO as to whether to reopen a previously denied claim, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's claim for service connection for frostbite residuals, bilateral hands; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  Evidence received since the February 2004 rating decision is cumulative and redundant.

3.  A February 2004 rating decision denied the Veteran's claim for service connection for frostbite residuals, bilateral feet; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

4.  Evidence received since the February 2004 rating decision is cumulative and redundant.

5.  A February 2004 rating decision denied the Veteran's claim for service connection for frostbite residuals, bilateral ears; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

6.  Evidence received since the February 2004 rating decision is cumulative and redundant.

7.  Refractive error was not manifest during service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for frostbite residuals, bilateral hands, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2004).

2.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for frostbite residuals, bilateral hands.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The February 2004 rating decision that denied service connection for frostbite residuals, bilateral feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2004).

4.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for frostbite residuals, bilateral feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The February 2004 rating decision that denied service connection for frostbite residuals, bilateral ears, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2004).

6.  New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for frostbite residuals, bilateral ears.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  Refractive error is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§  3.303(c), 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen claims of entitlement to service connection for frostbite residuals of the hands, feet, and ears, and with regard to his claim for service connection for a vision disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that October 2011 and November 2012 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to the requests to reopen the frostbite claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in cases involving requests to reopen, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  In this regard, the November 2012 VCAA letter informed the Veteran that his claims for service connection for frostbite residuals had been previously denied, that new and material evidence was needed to substantiate his applications to reopen, and the letter described what would constitute such new and material evidence.  The letter also specifically explained the bases of the prior denials on the merits, and directed the Veteran to submit any new and material evidence relating his claims.  Therefore, Board finds that the November 2012 notice letter was fully compliant with the requirements set forth in Kent.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when the evidence shows (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The duty to provide a VA examination or medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."  38 C.F.R. § 3.159(c)(4).

Regarding the applications to reopen the frostbite claims, as explained below, no "new and material" evidence has been found.  Therefore, any duty to provide a VA examination or obtain a medical opinion has not been triggered.

Regarding the claim for service connection for a vision disability, the Board finds that the duty to provide a VA examination has not been triggered because service connection may not be granted for refractive error as a matter of law, and there is no indication in the evidence of record that there was superimposed injury or disease in service involving his refractive error.  Thus, any failure to provide a VA examination or obtain a VA medical opinion is harmless.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and Material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for frostbite residuals of the hands, feet, and ears.  For the reasons explained below, the Board finds that new and material evidence has not been received.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A February 2004 rating decision denied the Veteran's claims of entitlement to service connection for frostbite residuals of the bilateral hands, bilateral feet, and bilateral ears on the basis that there was no evidence of any current frostbite residuals, and no evidence of treatment for such in service.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the February 2004 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2004).

In September 2012, the Veteran filed an application to reopen the claims for entitlement to service connection for frostbite residuals of the bilateral hands, bilateral feet, and bilateral ears.  

The evidence of record at the time of the last final denial included the Veteran's statement in which he alleged that he was treated in 1964 aboard the U.S.S. Vernon for frostbite of the hands, feet, and ears (albeit the service treatment records showed no record of treatment).  See Form 21-526, April 2003. The evidence also included an October 2003 VA examination report (general) that includes a notation that the Veteran reported a history of his hands, toes, and ears turning black and blue from cold exposure due to frostbite incurred in service.  The record also included the service records.  In essence, at the time of the prior decision there was no evidence of in-service frostbite, no post service evidence of frostbite and no evidence of a nexus to service, other than the claim. 

Since the last final February 2004 rating decision, evidence associated with the claims file includes, but is not limited to, the Veteran's September 2012 and February 2013 statements in which he reports that he was treated in service for frostbite (alleging by Corpsman H.).  Also are more recent VA treatment records, and a February 2013 statement from the Veteran that he was treated by VA doctors for "severe nerve damage" to his fingers and toes and that he was told to be sure to keep them warm.

The Board finds that the above-noted evidence received since the last final denial is not "new and material."  As shown above, at the time of the last final denial in February 2004, the Veteran had previously asserted that he was treated in service for frostbite of the hands, feet, and ears.  Therefore, his more recent statements in September 2012 and February 2013 again alleging treatment in service for frostbite are redundant of his statements made prior to the last final denial, and are therefore not new and material.  

Regarding his assertion that VA doctors, Drs. B. and P., told him that he had "severe nerve damage" and to keep his fingers and toes warm, this statement does not indicate frostbite or residuals of frostbite.  Rather, he has referenced treatment for "nerve damage."  In that regard, the newly associated VA treatment records show that the Veteran has been diagnosed with carpal tunnel syndrome and left L5 radiculopathy consistent with the myotome that was addressed by an October 2008 laminectomy, but never frostbite or frostbite residuals.  See, e.g., VA treatment records, January 2008, October 2008, and December 2008 (p.11, 14, and 31-33 of 75).  Thus, the Board finds that the Veteran's report of being told he has "severe nerve damage" and so on does not tend to indicate that he has frostbite residuals.  See Shade v. Shinseki, 38 C.F.R. § 3.156(a).  Therefore, as new and material evidence has not been found, the applications to reopen the claims for service connection for frostbite residuals, bilateral hands, bilateral feet, and bilateral ears, are denied.

Stated differently, at the time of the prior denial, there was no accepted evidence of frostbite residuals, no accepted evidence of in-service frostbite and no accepted evidence of a nexus to service.  No significant facts have changed and the claim is not reopened.

B.  Vision Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA regulations provide that refractive error does not constitute a "disease" or injury" for in the meaning of applicable legislation for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016); Terry v. Principi, 340 F.3d 1378 (Fed.Cir.2003).  Therefore, service connection may not be allowed for refractive error of the eyes.  See VAOPGCPREC 82-90 (July 18, 1990).  Service connection could be granted for superimposed disease or injury.

The Veteran served on active duty from June 1962 to August 1966.  He claims he has a vision disability due to his active service.

Specifically, the Veteran has alleged that in service, he was struck in the head with a steel ball on a cotton rope, kicked in the face by a fellow seaman that caused his eyes to swell shut, exposed to red lights during long night watches, and also that his vision was affected due to prolonged binocular use, chemicals, and flares.  See Statement, September 2011; Report of Contact, July 2012  He alleges that he began experiencing blurred vision in service and that since service, it has gotten progressively worse.  See Statement, September 2011.

His August 1961 enlistment examination report, and his August 1966 separation examination report, both show that his distance visual acuity was noted as 20/20 unaided in both eyes.  The Board notes that the August 1961 enlistment examination noted near visual acuity as J-1, but no near vision problems were noted on the separation examination report.

Post-service, a February 2011 private optometry record from Dr. B.R. of Snake River Eye Associates reflects diagnosed astigmatism, hyperopia, and presbyopia.

Dorland's Medical Dictionary (30th edition) defines astigmatism as "an unequal curvature of the refractive surfaces of the eye," defines hyperopia as an "error of refraction," and defines presbyopia as "hyperopia and impairment of vision due to advancing years or to old age."  Thus, astigmatism, hyperopia, and presbyopia are all by definition types of refractive error.

With regard to the Veteran's refractive error (astigmatism, presbyopia, and hyperopia), as noted above, refractive error of the eye does not constitute a "disease" or "injury" for VA compensation purposes.  However, in this case, the Veteran's refractive error for distance vision was the same on enlistment into service and at the time of separation (20/20 unaided in both eyes), and no refractive error for near vision was noted as separation.  Examination of his eyes at separation was noted as normal.  Therefore, there is no evidence indicating superimposed disease or injury.  

As explained above, refractive error does not constitute a "disease" or "injury" for VA compensation purposes, and the Veteran's refractive error has not been shown to have been subject to superimposed disease or injury in service.  Here, no acquired pathology has been identified.  Therefore, service connection may not be granted for the Veteran's vision problems due to refractive error, namely, astigmatism, hyperopia, and presbyopia.

The Board acknowledges all of the lay statements submitted by the Veteran in support of his claim.  In a November 2011 statement, his son, R.W. reported that the Veteran had vision problems as long as he could remember and lost a job because of them.  In an October 2011, a coworker, M.N., reported the Veteran complained of blurred vision and required glasses.  In an October 2011 statement, B.C. reported he knew the Veteran for 10 years and that the Veteran needed glasses and would ask others to read text for him.  In a November 2011, M.W. reported that over the years he noticed the Veteran's vision problems had become more severe.  In a November 2011 statement, his coworker T.W. reported that the Veteran had difficulty reading PLU numbers in the book at work.  In a November 2011 statement, a coworker D.L. reported the Veteran had difficulty reading meat scales.  While the Board acknowledges all of these lay statements, they do not tend to show superimposed disease or injury in service, or that his vision problems are due to other than refractive error.

The Board also acknowledges that the Veteran maintains that his vision problems are in fact due to the incidents he alleges occurred in service (outlined above).  However, as explained above, the Veteran is shown in his private optometry records to have astigmatism, hyperopia, and presbyopia, which are types of refractive error that do not constitute diseases or injuries for VA compensation purposes.  While the Board acknowledges the incidents he reported in service, the Board finds the fact that no refractive error was shown at separation from service to be the most probative evidence of record as to whether there was superimposed disease or injury.  The Board adds that the Veteran is not shown to have the education, experience, or training to diagnose ophthalmological conditions.  38 C.F.R. § 3.159(a).

In summary, the Board concludes that the refractive error does not constitute a "disease" or "injury" for VA compensation purposes, and the Veteran's refractive error is not shown to have been subject to superimposed disease or injury in service; therefore, service connection for a vision disability (due to refractive error) is not warranted.


ORDER

The application to reopen the claim of entitlement to service connection for frostbite residuals, bilateral hands, is denied.

The application to reopen the claim of entitlement to service connection for frostbite residuals, bilateral feet, is denied.

The application to reopen the claim of entitlement to service connection for frostbite residuals, bilateral ears, is denied.

Entitlement to service connection for a vision disability is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


